—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lisa, J.), rendered March 1, 1995, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, no reasonable view of the evidence supports a finding that he committed reckless assault but not intentional assault and therefore, the court properly refused to instruct the jury on the lesser offense of assault in the second degree (see, People v Van Norstrand, 85 NY2d 131).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. Viewing the evi*484dence, the law, and the circumstances together as of the time of representation, we find that the defendant’s right to the effective assistance of counsel was satisfied (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Sullivan, Altman and Goldstein, JJ., concur.